DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 08/11/2022.
Currently claims 1-3, 5-6, 8 and 10-20 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record George Wang on 08/26/2022.
The application has been amended as follows: (strike-through – deleted and underlined – added)
Claim 1 (currently amended) - A process of fabricating a capacitive microphone including a MEMS microphone comprising: 
(A10) providing a working substrate having a planar working surface, wherein a primary working direction is defined as a direction perpendicular to the planar working surface; 
(B10) depositing at least one removable layer on the planar working surface; 
(C10) depositing one electrically conductive working layer on said at least one removable layer; 
(D10) dividing or cutting the one electrically conductive working layer into two divided working layers, both of which remain in contact with said at least one removable layer and are parallel with the planar working surface; and 
(E10) etching away said at least one removable layer to form a working capacitive microphone; 
wherein steps (D10) dividing and (E10) etching are carried out so that, in the formed working capacitive microphone, a first electrical working conductor is fixed relative to the working substrate, and a second electrical working conductor comprises a working membrane perpendicular to said primary working direction that is movable relative to the working substrate;
wherein step (D10) includes cutting a first set of working comb fingers in the first electrical working conductor, and cutting a second set of working comb fingers around a peripheral region of the movable working membrane, wherein the two sets of working comb fingers are interleaved into each other, and the second set of working comb fingers are laterally movable relative to the first set of working comb fingers;
wherein step (C10) is depositing one electrically conductive working layer having an elevated working area, and step (D10) is dividing or cutting the electrically conductive working layer along an edge or a borderline of the elevated area to form two divided layers, so that each working comb finger has a same working width measured along the primary working direction, and the first set of working comb fingers and the second set of working comb fingers have a positional shift along the primary working direction.
Claim 2 (currently amended) - The process according to claim 1, working direction on the planar working surface; and wherein the first working projection and the second working projection have a shortest working distance Dwmin therebetween, and Dwmin remains greater than zero regardless of that one or two of said two working conductors is (are) impacted by an acoustic pressure along said primary working direction or not.
Claim 5 (currently amended) - The process according to claim 4, wherein step (D10) dividing is carried out so that the movable working membrane is attached to the substrate via three or more working suspensions including four working suspensions.
Claim 12 (currently amended) - The process according to claim 4, wherein step (D10) comprises cutting two or more movable working membranes including four identical movable working membranes arranged in a 2×2 array configuration above the substrate.

Allowable Subject Matter
In light of applicant’s amendments filed on 08/11/2022 and associated persuasive arguments,
Claims 1-3, 5-6, 8 and 10-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0167946 A1 to Jenkins teaches, a process of fabricating a capacitive microphone such as a MEMS microphone (100; Fig. 1a; [0004]; i.e. MEMS microphone) comprising: 
(A10) providing a working substrate (103/104; Fig. 1a; [0103], [0107]; i.e. backplate electrode/backplate layer) having a planar working surface, wherein a primary working direction (vertical direction) is defined as a direction perpendicular to the planar working surface (horizontal direction) (Fig. 1a; [0103], [0107]); 
(B10) depositing at least one removable layer (layer in second cavity 110; Fig. 1a; [0104]; i.e. second sacrificial layer) on the planar working surface (planar surface of 103/104) (Fig. 1a; [0103] – [0104]); 
(C10) depositing one electrically conductive working layer (102; Fig. 1a; [0103]; i.e. membrane electrode) on said at least one removable layer (second sacrificial layer in second cavity 110) (Fig. 1a; [0103] – [0104]); 

    PNG
    media_image1.png
    373
    572
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2012/0213400 A1 to Kasai teaches, (D10) dividing or cutting the one electrically conductive working layer (43; Fig. 4; [0069]; i.e. diaphragm or movable electrode) into two divided working layers, both of which remain in contact with said at least one removable layer (50; Fig. 4; [0070]; i.e. air gap) and are parallel with the planar working surface (48/49; Fig. 4; [0070]; i.e. backplate/fixed electrode plate);

    PNG
    media_image2.png
    381
    670
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2007/0284682 A1 to Laming teaches, (E10) etching away said at least one removable layer (second sacrificial layer in cavity 17; Fig. 2; [0028]) to form a working capacitive microphone (Fig. 2; [0031]).  

    PNG
    media_image3.png
    357
    549
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2017/0166437 A1 to Klein teaches, wherein steps (D10) dividing and (E10) etching are carried out so that, in the formed working capacitive microphone, the first electrical working conductor (116) is fixed relative to the working substrate (112), and the second electrical working conductor (114) comprises a working membrane perpendicular to said primary working direction (perpendicular to the surface of the 2D plane of Fig. 2a) that is movable relative to the working substrate (112) (Fig. 2a; [0032] – [0038]).  

    PNG
    media_image4.png
    501
    695
    media_image4.png
    Greyscale

wherein step (D10) includes cutting a first set of working comb fingers (120a) in the first electrical working conductor (116), and cutting a second set of working comb fingers (120b) around a peripheral region of the movable working membrane (114), wherein the two sets of working comb fingers (120a and 120b) are interleaved into each other, and the second set of working comb fingers (120b) are laterally movable relative to the first set of working comb fingers (120a) (Fig. 2a; [0032]).  
However, neither Jenkins nor any cited prior art, appear to explicitly disclose, in context, wherein step (C10) is depositing one electrically conductive working layer having an elevated working area, and step (D10) is dividing or cutting the electrically conductive working layer along an edge or a borderline of the elevated area to form two divided layers, so that each working comb finger has a same working width measured along the primary working direction, and the first set of working comb fingers and the second set of working comb fingers have a positional shift along the primary working direction.
Specifically, the aforementioned ‘wherein step (C10) is depositing one electrically conductive working layer having an elevated working area, and step (D10) is dividing or cutting the electrically conductive working layer along an edge or a borderline of the elevated area to form two divided layers, so that each working comb finger has a same working width measured along the primary working direction, and the first set of working comb fingers and the second set of working comb fingers have a positional shift along the primary working direction,’ is material to the inventive concept of the application at hand to provide a simple and effective process of fabricating a lateral microphone including a motion sensor.
Dependent claims 2-3, 5-6, 8 and 10-20 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-3, 5-6, 8 and 10-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/24/2022